       Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
XING YE,                                                      Case No.: 18 civ. 04941 (LAP)
on his own behalf and on behalf of others
similarly situated,

                                   Plaintiff,

        -against-

2953 BROADWAY INC. d/b/a Vine Sushi, and
CHO KAM SZE a/k/a Tommy Sze,

                                    Defendants.
----------------------------------------------------------x




                       DEFENDANTS’ MEMORANDUM OF LAW
                  IN OPPOSITION TO CONDITIONAL CERTIFICATION




                                                     LAW OFFICES OF BING LI, LLC
                                                     1430 Broadway, Suite 1802
                                                     New York, NY 10018-3354
                                                     (212) 967-7690

                                                     Attorneys for Defendants
                                                     2953 Broadway Inc. and
                                                     Cho Kam Sze
        Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 2 of 15



                                             TABLE OF CONTENTS

TABLE OF AUTHORITIES ............................................................................................ iii


PRELIMINARY STATEMENT ...................................................................................... 1


ARGUMENT .................................................................................................................... 2

          POINT I              The Court Should Deny Plaintiff’s Motion For Failure
                               To Show That He Is “Similarly Situated” To Other Former
                               Employees Of His Proposed Collective Class. ............................. 2

                               A.        Legal Standard ................................................................... 2

                               B.        Plaintiff’s Allegations of a Common Policy
                                         of Defendants .................................................................... 3

                               C.        Plaintiff Fails to Establish A Common Policy of
                                         Defendants or A Factual Nexus Between Plaintiffs
                                         and the Putative Class Members. .....................................               6

          POINT II             The Court Should Deny Plaintiff’s Request For Categorical
                               Equitable Tolling Of The Statute Of Limitations. ........................ 8

          POINT III            The Court Should Not Approve The Proposed Order To The
                               Extent It Is Unfair. ........................................................................ 10


CONCLUSION .................................................................................................................. 15




                                                              - ii -
         Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 3 of 15



                                               TABLE OF AUTHORITIES


CASES

Cruz v. 70-30 Austin St. Bakery Inc.
No. 18 Civ. 7408 (PAE)(HBP), 2019 WL 1929910 (S.D.N.Y. May 1, 2019) ................. 7

Fu v. Mee May Corp.
No. 15 Civ. 4549 (KPF), 2016 WL 1588132 (S.D.N.Y. Apr. 20, 2016) .......................... 7

Lijun Geng v. Shu Han Ju Rest. II Corp.
No. 18CV12220 (PAE)(RWL), 2019 WL 4493429 (S.D.N.Y. Sept. 9, 2019) ………..... 9

Mark v. Gawker Media LLC
No. 13-CV-4347 (AJN), 2014 WL 5557489, (S.D.N.Y. Nov. 3, 2014) (Nathan, J.) ...... 9

Myers v. Hertz Corp.
624 F.3d 537 (2d Cir. 2010) .............................................................................................. 2

Reyes v. Nidaja, LLC
No. 14 Civ. 9812, 2015 WL 4622587 (S.D.N.Y. Aug. 3, 2015) (Sweet, J.) ……..... 3, 6, 8

Romero v. H.B. Auto. Grp., Inc.
No. 11 Civ. 386 (CM), 2012 WL 1514810 (S.D.N.Y. May 1, 2012) ............................... 3


STATUTES

29 U.S.C. § 216(b) ..................................................................................................................   1,2

New York Labor Law ............................................................................................................ 1




                                                                   - iii -
      Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 4 of 15



                              PRELIMINARY STATEMENT

       Defendants 2953 BROADWAY INC. d/b/a Vine Sushi (“2953 Broadway”) and

CHO KAM SZE a/k/a Tommy Sze (“Sze”) (collectively “Defendants”) respectfully submit

this Memorandum of Law in opposition to Plaintiff’s motion for conditional collective

certification pursuant to Section 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 216(b) and attendant relief relating to court approved notice and disclosure of contact

information of potential opt-ins.

       Plaintiff filed this action on June 5, 2018. Defendants filed their answer on July 13,

2018. On October 26, 2018, Plaintiff moved for conditional certification, which the Court

did not decide due to a settlement reached by the parties in March 2019 (Doc. No. 42, joint

fairness letter; Doc. No. 42-1, Settlement Agreement).

       Thereafter, on May 21, 2019, while the Court’s approval of the settlement was

pending, Plaintiff filed five (4) Consents to Become Party Plaintiff (Doc. Nos. 43-46, 48),

signed by (1) Hongyi Lin, (2) Liangyan Chen, (3) Maohui Lin, (4) Yongzhong Wang, and (5)

Jiawang Lin. These five opt-ins, like the lead Plaintiff, all worked as deliverymen.

       Based on these opt-ins, Plaintiff on the same day submitted a letter motion for leave

to amend the Stipulation of Dismissal “to reflect the opt-in Plaintiffs who have consented to

opt into the case.” (Doc. No. 47) By Order dated May 23, 2019, the Court overruled

Defendants’ objections and granted Plaintiff’s letter motion.

       Plaintiff now seeks conditional certification of “all similarly-situated non-exempt

employees employed by Defendants” based on the alleged “common policy” in violation of

the FLSA and the New York Labor Law (“NYLL”) (Pl. Mem. 1, at 10), including one “Head


       1
        “Pl. Mem.” refers to the Memorandum of Law in Support of Plaintiff’s Motion dated
       January 31, 2020 (Doc. No. 72).
       Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 5 of 15



Chef,” three “fry woks,” three “Mexican TEMPURA WORKERS,” one “Head waitress,”

and five waiters (Pl. Mem., at 11).

        For the reasons stated herein, the Court is respectfully requested to deny the motion

in its entirety.

                                           ARGUMENT

                                              POINT I

                   THE COURT SHOULD DENY PLAINTIFFS MOTION FOR
                   FAILURE TO SHOW THAT THEY ARE “SIMILARLY
                   SITUATED” TO OTHER FORMER EMPLOYEES OF THE
                   PROPOSED COLLECTIVE CLASS.

        A. Legal Standard

        29 U.S.C. § 216(b) provides, in pertinent part, as follows:

                   An action to recover the liability prescribed in the preceding sentences may
                   be maintained against any employer (including a public agency) in any
                   Federal or State court of competent jurisdiction by any one or more
                   employees for and in behalf of himself or themselves and other employees
                   similarly situated. No employee shall be a party plaintiff to any such action
                   unless he gives his consent in writing to become such a party and such
                   consent is filed in the court in which such action is brought.

        To facilitate the opt-in process, district courts in their discretion may order a notice

of the ongoing collective action to be sent to potential plaintiffs. See Myers v. Hertz Corp.,

624 F.3d 537, 555 (2d Cir. 2010) (citing Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165,

169 (1989)). To decide whether to certify a collective action, courts in the Second Circuit

employ “a two-step method.” Id., 624 F.3d at 555. At the first step -- on a motion for

conditional certification -- the district court must determine whether there are any “similarly

situated” potential plaintiffs who should receive notice of the pending action and have an

opportunity to opt in. Id., 624 F.3d at 555. At the second step of the certification process,

which occurs after the close of discovery, the court, “on a fuller record,” must



                                                 -2-
      Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 6 of 15



determine “whether the plaintiffs who have opted in are in fact ‘similarly situated’ to the

named plaintiffs.” Id., 624 F.3d at 555.

       “The court may send this notice after plaintiffs make a ‘modest factual showing’ that

they and potential opt-in plaintiffs ‘together were victims of a common policy or plan that

violated the law.’” Id., 624 F.3d at 555 (emphasis added).

       “The Plaintiff bears the burden of demonstrating that he is ‘similarly situated’ to

other members of his proposed collective action.” Reyes v. Nidaja, LLC, No. 14 Civ. 9812,

2015 WL 4622587, at *1 (S.D.N.Y. Aug. 3, 2015) (Sweet, J.), citing Morales v. Plantworks,

Inc., No. 05 Civ. 2349, 2006 WL 278154, at *2 (S.D.N.Y. Feb. 2, 2006).

       “Although courts in this Circuit require only a ‘modest factual showing’ from

plaintiffs seeking certification, that showing ‘must still be based on some substance.’”

Reyes, 2015 WL 4622587, at * 1 (internal citations omitted) (emphasis added). “The

Plaintiff's bare assertion that other employees also worked overtime without proper

compensation does not clear even this low bar.” Id. (emphasis added) “A plaintiff must

provide some actual evidence of a factual nexus between him and the rest of the class he

seeks to represent; conclusory allegations will not suffice.” Id., 2015 WL 4622587, at * 2

(emphasis added).

       “While Plaintiff’s burden is low, it is not non-existent -- ‘certification is not

automatic.’” Romero v. H.B. Auto. Grp., Inc., No. 11 Civ. 386 (CM), 2012 WL 1514810, at

*10 (S.D.N.Y. May 1, 2012) (internal citation omitted).

       B. Plaintiff’s Allegations of a Common Policy of Defendants

       The lead Plaintiff and the five opt-in plaintiffs all worked as deliverymen for

Defendants. In support of the motion, Plaintiff and four of the five opt-ins rely on their




                                              -3-
         Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 7 of 15



affidavits in which they state that Defendants failed to pay them overtime compensation,

failed to pay the spread of hours under the NYLL, and failed to reimburse the costs for their

bikes.

          With respect to the modest showing that they are “similarly situated’ to other

members of the proposed collective action, two delivery plaintiffs (Xing Ye, Maohui Lin)

state that they knew the other delivery workers (Hongyi Lin, Old Wang, Jianjun Zhao,

Liangyan Chen) were also not paid overtime or spread of hours because they knew them or

“befriended” them. However, except for Jianjun Zhao, all these potential delivery workers

have already filed their Consent to Become Party Plaintiff. And with respect to Jianjun

Zhao, also a delivery worker, the only substantive basis for his being similarly situated is

Xing Ye’s statement that “Zhao once told me during our pay day, how less he received even

though he was entitled to get paid for his overtime wages for all the hours he worked more

than 10 hours a day.” (Ye Aff. 2, ¶ 37) Regarding to Finch, Plaintiff Ye states that he knew

Finch was not paid minimum wage and overtime wages “because it is Defendants [sic.]

common policy to not pay waiters more than ($25) dollars a week.” (Id., ¶ 43)

          The only other Plaintiff who identifies all other exempt employees -- chef, fry woks,

tempura workers, waitstaff, head waitress, waitresses, and waiters -- is Liangyan Chen, who

also worked as a delivery worker for Defendants. Chen submits information about how

many hours all other employees worked, the specific tasks these other employees did, how

much they were paid, and how much they worked overtime. However, Chen’s Affidavit is

completely absent of any stated basis as to how came to know this “QuickBooks”

information about the employment conditions of the other employees, except that he


          2
           “Ye Aff.” refers to the Affidavit of Xing Ye made the 16th day of October, 2019 (Doc. No.
          71-4).


                                                 -4-
       Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 8 of 15



“befriended some of the employees, especially other deliverymen,” that he “was respected[,]”

and “was close friends to Plaintiffs HONGYI LIN and MAO HUI LIN because we worked

together as deliveryman and also because I referred them to work in Vine Sushi.” (Chen

Aff. 3, ¶¶ 26-30)

        The affidavits of these Plaintiffs are identified and summarized in the following:

Plaintiff         Job              Potential                 Job              Substantive Basis for
                  Position         Opt-Ins                   Position         being “Similarly Situated”
Hongyi Lin        Delivery         none

Jiawang Lin       Delivery         none

Xing Ye           Delivery         Hongyi Lin 4              Delivery         talked about (¶ 22)
                                   Old Wang 5                Head Delivery    not alleged (¶¶ 24-29)
                                   Jiajun Zhao               Delivery         told by (¶ 37)
                                   Finch 6                   Waiter           not alleged (¶¶ 38-44)

Maohui Lin        Delivery         Hongyi Lin 7              Delivery         not alleged (¶¶ 29-32)
                                   Liangyan Chen 8           Delivery         not alleged (¶¶ 29-32)

Liangyan Chen     Delivery         Peng Chen                 Chef             “was close with him) (¶ 38)
                                   Wu Chen                   Fry Wok          not alleged (¶¶ 61-67)
                                   “Uncle” Ping              Fry Wok          not alleged (¶¶ 40-47)
                                   Ah Mao                    Fry Wok          not alleged (¶¶ 48-52)
                                   Three “Amigos”            Tempura          not alleged (¶¶ 53-59)
                                   unidentified              Waitstaff        not alleged (¶ 60)
                                   Sally                     Head Waitress    not alleged (¶¶ 61-69)
                                   Jimmy Song                Waiter           not alleged (¶¶ 70-76)
                                   Jason Chen                Waiter           not alleged (¶¶ 77-80)
                                   Angel                     Waitress         not alleged (¶¶ 81-84)
                                   Angel’s big sister        Waitress         not alleged (¶¶ 85-88)
                                   Jemerica                  Waitress         not alleged (¶¶ 89-92)

        3
         “Chen Aff.” refers to the Affidavit of Liangyan Chen made the 11th day of November,
        2019 (Doc. No. 71-5).
        4
            Hongyi Lin filed his Consent to Become Party Plaintiff on May 21, 2019.
        5
         Old Wang, presumably Yongzhong Wang, filed his Consent to Become Party on May 21,
        2019.
        6
            It is not known whether “Finch” is one of the other opt-in plaintiffs.
        7
            See Footnote 2.
        8
            Liangyan Chen filed his Consent to Become Party Plaintiff on May 21, 2019.


                                                    -5-
      Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 9 of 15



       C. Plaintiff Fails to Establish A Common Policy of Defendants or A
          Factual Nexus Between Plaintiffs and the Putative Class Members.

       Defendants respectfully submit that Plaintiffs fail to establish a common policy of

Defendants or a factual nexus between Plaintiffs and the putative class members.

       In Reyes, plaintiff filed a complaint against his employers for failure to pay overtime

compensation in violation of the FLSA and the NYLL. The Court denied plaintiff’s motion

for conditional certification, holding that plaintiff failed to establish a common policy of the

defendants or that there existed a factual nexus between plaintiff and the potential opt-ins.

The Court found that the only factual allegation concerning others is plaintiff’s statement

that “I have observed that other employees who did work at Gastronomie 491 also worked

more than forty (40) hours per week, and they too were not paid overtime wages at the rate

of time and a half” and that plaintiff “does not state that he had conversations with any other

employee regarding their treatment, pay, job duties, or responsibilities.” Id., 2015 WL

4622587, at *2-3.

       Citing opinions of this District Court which denied motions for conditional

certification, the Reyes Court announced that:

               These cases show a consensus in this district that where a plaintiff bases an
               assertion of a common policy on observations of coworkers or conversations
               with them, he must provide a minimum level of detail regarding the contents
               of those conversations or observations.

Id., at * 3 (emphasis added).

       In holding that plaintiff similarly failed to establish the factual nexus between

himself and the putative class action members, the Court concluded that plaintiff’s

responsibilities, relationship with superiors, and work expectations as a kitchen assistant

and cook “may have been quite different from those of waiters, dishwashers, delivery




                                              -6-
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 10 of 15



workers, bartenders, busboys, or other employees in a busy restaurant.” Id., at * 3

(emphasis added).

       Similarly in Fu v. Mee May Corp., No. 15 Civ. 4549 (KPF), 2016 WL 1588132

(S.D.N.Y. Apr. 20, 2016), three plaintiffs, current and former delivery workers of defendant

restaurant in Manhattan, moved for conditional certification of a class including “all non-

exempt persons employed by Defendants … within the last three years.” Each Plaintiff’s

Declaration stated that he “know[s] of” approximately three other potential class members

based on his “conversations with [his] coworkers” and “knowledge of their working hours

and what they were paid” (id., 2016 WL 1588132, at * 3) and further stated that they “are

aware of the following employees who are subject to the same practices by Defendants, and

may be interested in joining this suit: ‘Senior’ (first name unknown) Lin, ‘Manyi’ (first

name unknown) Huang, [and] ‘Senior’ (first name unknown) Gao” (id.) The Court denied

the motion based on plaintiffs’ “conversation with coworkers and knowledge of their

working hours and what they were paid.”

       Also in Cruz v. 70-30 Austin St. Bakery Inc., No. 18 Civ. 7408 (PAE)(HBP), 2019

WL 1929910 (S.D.N.Y. May 1, 2019), a former employee of defendant bakery stores,

moved for conditional certification of all non-exempt employees of defendants. Plaintiff

submitted a five-page affidavit setting forth his knowledge “[b]ased on [his] observations

and conversations with [his] co-workers” that he was similarly situated to all other non-

exempt employees of defendant. Plaintiff also listed the first names of then co-workers he

claimed to have spoken to during his employment and further alleged that he observed some

co-workers sign pieces of paper that were “similar” to the Time Records that defendants

required him to sign. The Court denied the motion, holding that the assertions made in the




                                             -7-
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 11 of 15



affidavit failed to demonstrate “a factual nexus between named plaintiff and the potential

opt-in plaintiffs.” Id., 2019 WL 1929910, at *5 (citations and internal quotations omitted).

        Here, except for Plaintiff Chen’s assertion that he “befriended employees” (Chen

Aff., ¶ 26), there is no substantive basis to substantiate Plaintiffs’ assertion that the other

employees were subject to a common policy of Defendants or that there exists a factual

nexus between these delivery plaintiffs and other employees who did not work as delivery

workers. Worse than the plaintiffs in the above-cited cases where the Court has denied their

motions for conditional certification, Plaintiffs in this action do not allege that they base the

assertion of a common policy of Defendants on “observations of coworkers or conversations

with them,” let along “a minimum level of detail regarding the contents of those

conversations or observations.” Reyes, 2015 WL 4622587, at * 3.

        Because Plaintiffs submit nothing but a bare assertion that they are similarly situated

to the other employees of Defendants, the Court is respectfully requested to find that

Plaintiffs fail to clear the modest factual showing and deny Plaintiffs’ motion in its entirety. 9

                                            POINT II

                THE COURT SHOULD DENY PLAINTIFF’S REQUEST
                FOR CATEGORICAL EQUITABLE TOLLING OF THE
                STATUTE OF LIMITATIONS.

        In the event the Court determines that Plaintiffs satisfy their burden of showing, the

Court is respectfully requested to deny their request for categorical equitable tolling of the

statute of limitations for 90 days until the expiration of the Opt-In Period. (Pl. Mem., at 20)

        9
          The Court is respectfully requested to note that Defendants have denied that they violated
        the FLSA or the NYLL. (Defendants’ Answer, Doc. No. 9) In opposition to Plaintiff’s first
        motion for conditional certification, Defendants submitted an affidavit of Sze dated
        November 7, 2018 (Doc. No. 32-1) where Sze averred that Plaintiff Ye “his total weekly
        time shifts never surpassed 40 hours.” (Sze Aff., ¶ 6). Defendants also submitted copies of
        Plaintiff’s weekly time and payroll record (Doc. No. 32-2) which substantially corroborates
        and substantiate Sze’s sworn statements.


                                                -8-
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 12 of 15



       “In the Second Circuit, equitable tolling can apply only when a party has ‘(1) has

acted with reasonable diligence during the time period she seeks to have tolled, and (2) has

proved that the circumstances are so extraordinary that the doctrine should apply.’” Mark v.

Gawker Media LLC, No. 13-CV-4347 (AJN), 2014 WL 5557489, at *2 (S.D.N.Y. Nov. 3,

2014) (Nathan, J.) (quoting Zerilli–Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80-81 (2d

Cir.2003) (internal quotation marks omitted).

       “When a movant does not provide any grounds showing equitable tolling may be

appropriate, it will not be applied.” Mark, 2014 WL 5557489, at * 2 (citations omitted).

       “The most common circumstance where equitable tolling might apply to FLSA

actions is where the defendant has concealed the existence of a cause of action from the

plaintiffs, and even then only if the plaintiffs had no actual notice of the right to bring an

action.” Id. (citations omitted).

       In Mark, the Court noted that the only circumstance justifying tolling advanced by

Plaintiffs is the passage of time while the conditional certification motion was pending.

However, the Court denied plaintiffs’ request for equitable tolling from December 10, 2013

when they filed the motion for conditional certification, holing that “the time delay between

the date Plaintiffs filed the motion and its resolution in this case was not ‘extraordinary,’ and

equitable tolling is available only in extraordinary circumstances. Such tolling should not

apply here.” Id., at * 3.

       In Lijun Geng v. Shu Han Ju Rest. II Corp., No. 18CV12220 (PAE)(RWL), 2019

WL 4493429, at *17 (S.D.N.Y. Sept. 9, 2019), Plaintiffs argued that equitable tolling was

justified because “unnecessary delays are of particular concern due to the FLSA’s

limitations period which continues to run until the potential class member opts in, giving rise




                                               -9-
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 13 of 15



to a need to identify and provide notice to potential class members promptly” and because

“[i]t can be reasonably inferred that no employee knew about the legal standard as to his or

her pay rate, or any legal rights they have as to their employment.” Id., at * 18. Magistrate

Judge Lehrburger recommended that the Court deny plaintiffs’ request for equitable tolling

of the statute of limitations because “[t]hese reasons are not sufficiently ‘rare and

exceptional’ to compel the Court to recommend equitable tolling” (quoting A.Q.C. ex rel.

Castillo v. United States, 656 F.3d 135, 144 (2d Cir. 2011). The Court further noted that

“Plaintiffs have not alleged that Defendants actively ‘concealed the existence of a cause of

action from the [opt-in] plaintiffs’ or “offered specific details as to any individual potential

opt-in plaintiff who intends to join the collective but who risks becoming time-barred or has

been ‘prevented in some extraordinary way from exercising his rights.’” Id., at * 18

(citations omitted).

        Here, Plaintiffs argue nothing in support of the equitable tolling but exactly what the

Court has rejected in Geng -- that “unnecessary delays are of particular concerns due to the

FLSA’s limitations period which continues to run until the potential class members opts, in,

giving rise to a need to identify and provide notice to potential class members promptly[.]”

(Pl. Mem., at 20) Therefore, the Court is respectfully requested to deny Plaintiffs’ request

for equitable tolling of the statute of limitations.

                                            POINT III

                THE COURT SHOULD NOT APPROVE THE PROPOSED
                ORDER TO THE EXTENT IT IS UNFAIR.

        In the event the Court determines that Plaintiffs satisfy their burden of showing, the

Court is respectfully requested to disapprove the proposed Order (“Proposed Order”) to the

extent it is unfair to Defendants.



                                               - 10 -
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 14 of 15



       Paragraph 15 of the Proposed Order will require Defendants to pay the expense for

Plaintiff to publish “an abbreviated version of the Notice of Pendency” upon permission of

the Court in the event “Defendants fail to furnish a complete Excel list as detailed in

Paragraph 3 above OR more than 20% of Notices be returned as undelivered with no

forwarding address[.]” The proffered rational for Defendants’ obligation to pay is “for

Defendants’ failure to furnish accurate addresses.” (emphasis original)

       This is entirely unfair to Defendants. By Paragraph 2 of the Proposed Order,

Defendants will provide an affidavit “certifying that the name list is complete from

employment records.” Furthermore, as the restaurant has closed since 2017, the best

information Defendants will provide to Plaintiffs will be whatever they have in their old

employment records. Defendants cannot and will not guarantee that any of their former

employees presently still live at the previously known addresses or use the phone numbers

previously provided.

       Therefore, the Court is respectfully requested to strike Paragraph 15 from the

Proposed Order.




                                             - 11 -
     Case 1:18-cv-04941-LAP Document 73 Filed 02/21/20 Page 15 of 15



                                        CONCLUSION

       For the reasons stated herein, Defendants respectfully request that the Court deny

Plaintiffs’ motion for conditional certification in its entirety. Alternatively, in the event the

Court determines Plaintiffs satisfy their burden of showing, the Court is respectfully

requested to deny their request for equitable tolling of the statute of limitations and

disapprove the Proposed Order to the extent it is unfair to Defendants. The Court is further

respectfully requested to grant Defendants such other and further relief as the Court deems

just and proper.


                                                       Respectfully submitted,

Dated: New York, New York
       February 21, 2020

                                                       LAW OFFICES OF BING LI, LLC
                                                       Attorneys for Defendants
                                                       2953 Broadway Inc. and
                                                       Cho Kam Sze

                                                       By:/s/ Bing Li
                                                          Bing Li




                                              - 12 -
